                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHRIEVES,                              :
     Petitioner,                             :
                                             :
                       v.                    :       CIVIL ACTION 18-CV-4254
                                             :
PENNA BOARD OF PROBATION :
AND PAROLE, et al.,                          :
     Respondents.                            :

                                            ORDER

       AND NOW, this 17th day of July, 2019, upon careful and independent consideration of

the petition for writ of habeas corpus, and after review of the Report and Recommendation of

United States Magistrate Judge Elizabeth T. Hey, and Petitioner’s objections thereto, it is hereby

ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The motion for appointment of counsel is DENIED;

       3. The petition for writ of habeas corpus is DISMISSED without an evidentiary

           hearing; and

       4. There is no probable cause to issue a certificate of appealability.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
